       Case 2:21-cr-00231-SPL Document 9 Filed 03/31/21 Page 1 of 4
                                                               '--6JL;;·       _   LODGcD
                                                                __ RECE!VEO        COPY

                                                                      MAR 3 1 2021
 1   PAUL ANTHONY MARTIN
     Acting United States Attorney
 2   District of Arizona
     BENJAMIN GOLDBERG
 3   Assistant United States Attorney
     New York State BarNo. 5346838
 4   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 5   Phoenix, Arizona 85004
     Telephone: 602-514-7500                              REDACTED FOR
 6   Email: ben.goldberg®usdoj .gov                     PUBLIC DISCLOSURE.
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                   No.    CR-21-231-PHX-SPL (JZB)

11                        Plaintiff,
                                                             INDICTMENT
12            vs.
                                                 VIO:     18 U.S.C. t2113(a)
13                                                        g3ank Rob ery)
     Jeffrey Patterson,                                    aunts 1-5
14
                          Defendant.                      18 U.S.C. § 2113(a) and (d)
15                                                        sArmed Bank Robbery)
                                                           ount 6      .
16
                                                          18 U.S.C. § 924(c)
17                                                        (Using, Carrying, and Brandishing
                                                          a Firearm During a Crime
18                                                        of Violence)
                                                          Count 7
19
                                                          18 U.S.C. ~§ 924~d~ and 981, and
20                                                        28 U.S.C. 2461 c
                                                          (Forfeiture Allegation)
21
22   THE GRAND JURY CHARGES:

23                                         COUNT 1
24         On or about February 4, 2021, in the District of Arizona, Defendant JEFFREY
25   PATTERSON, by force, violence, and intimidation, did take from the person and presence.
26   of a bank teller, money belonging to and in the care, custody, control, management, and
27   possession of Wells Fargo Bank, 15760 N. Frank Lloyd Wright Blvd, Scottsdale, Arizona,
28   the deposits of which were then federally insured by the Federal Deposit Insurance
      Case 2:21-cr-00231-SPL Document 9 Filed 03/31/21 Page 2 of 4




 1   Corporation.
 2         In violation of Title 18, United States Code, Section 2113(a).
 3                                          COUNT2
 4         On or about February 10, 2021, in the District of Arizona, Defendant JEFFREY
 5   PATTERSON, by force, violence, and intimidation, did take from the person and presence
 6   of a bank teller, money belonging to and in the care, custody, control, management, and
 7   possession of Chase Bank, 13602 N. 7th Street, Phoenix, Arizona, the deposits of which
 8   were then federally insured by the Federal Deposit Insurance Corporation.
 9         In violation of Title 18, United States Code, Section 2113(a).
10                                          COUNT 3
11         On or about February 16, 2021, in the District of Arizona, Defendant JEFFREY
12   PATTERSON, by force, violence, and intimidation, did take from the person and presence
13   of a bank teller, money belonging to and in the care, custody, control, management, and
14   possession of Chase Bank, 4714 S. Rural Road, Tempe, Arizona, the deposits of which
15   were then federally insured by the Federal Deposit Insurance Corporation.
16         In violation of Title 18, United States Code, Section 2113(a).
17                                          COUNT 4
18         On or about February 18, 2021, in the District of Arizona, Defendant JEFFREY
19   PATTERSON, by force, violence, and intimidation, did take from the person and presence
20   of a bank teller, money belonging to and in the care, custody, control, management, and
21   possession of Wells Fargo Bank, 1004 W. Chandler Blvd, Chandler, Arizona, the deposits
22   of which were then federally insured by the Federal Deposit Insurance Corporation.
23         In violation of Title 18, United States Code, Section 2113(a).
24                                          COUNTS
25         On or about February 19, 2021, in the District of Arizona, Defendant JEFFREY
26   PATTERSON, by force, violence, and intimidation, did take from the person and presence
27   of a bank teller, money belonging to and in the care, custody, control, management, and
28   possession ofNational Bank of Arizona, 5360 N. La Challa, Tucson, Arizona, the deposits

                                               -2-
       Case 2:21-cr-00231-SPL Document 9 Filed 03/31/21 Page 3 of 4




  1   of which were then federally insured by the Federal Deposit Insurance Corporation.
  2          In violation of Title 18, United States Code, Section 2113(a).
  3                                            COUNT6
  4          On or about March 2, 2021, in the District of Arizona, Defendant JEFFREY
  5   PATTERSON, by force, violence, and intimidation, did take from the person and presence
  6   of a bank teller, money belonging to and in the care, custody, control, management, and
  7   possession of Chase Bank, 17140 N. Cave Creek Road, Phoenix, Arizona, the deposits of
  8   which were then federally insured by the Federal Deposit Insurance Corporation, and in
  9   committing such offense, the Defendant did assault or put in jeopardy the life of another
10    person by the use of a dangerous weapon, that is a firearm.
11           In violation of Title 18, United States Code, Sections 2113( a) and (d).
12                                             COUNT 7
13           On or about March 2, 2021, in the District of Arizona, Defendant JEFFREY
14    PATTERSON did knowingly use, carry and brandish a firearm during and in relation to a
15    crime of violence, and did knowingly possess and brandish a firearm in furtherance of a
.16   crime of violence, that is, Armed Bank Robbery, as alleged in Count 6, a felony
17    prosecutable in a Court of the United States.
18           In violation of Title 18, United States Code, Section 924(c).
19                                 FORFEITURE ALLEGATION
20           The Grand Jury realleges and incorporates the allegations of Counts 1 through 7 of
21    this Indictment, which are incorporated by reference as though fully set forth herein.
22           Pursuant to Title 18 United States Code, Sections 924(d) and 981, and Title 28,
23    United States Code, Section 2461 (c), and upon conviction of one or more of the offenses
24    alleged in Counts 1 through 7 of this Indictment, the defendant shall forfeit to the United
25    States of America all right, title, and interest in (a) any property constituting, or derived
26    from, any proceeds the persons obtained, directly or indirectly, as the result of the offense,
27    and (b) any property used, or intended to be used, in any manner or part, to commit, or to
28    facilitate the commission of such offense, including, but not limited to the following

                                                  -3-
      Case 2:21-cr-00231-SPL Document 9 Filed 03/31/21 Page 4 of 4




 1   involved and used in the offense:
 2      11   Ruger .22 caliber handgun, Serial Number 273-60949; and
 3      11   $1,097 in U.S. currency.
 4           All in accordance with Title 18, United States Code, Sections 924(d) and 981, Title
 5   28, United States Code, Section 2461 (c), and Rule 32.2, Federal Rules of Criminal
 6   Procedure.
 7

 8
                                               A TRUE BILL
 9
10                                             s/
                                               FOREPERSON OF THE GRAND JURY
11                                             Date: March 31, 2021

12
     PAUL ANTHONY MARTIN
13   Acting United States Attorney
     District of Arizona
14
15   --=s.'-/_ _ _ _ _ _ _ _ _ _ __
     BENJAMIN GOLDBERG
16   Assistant U.S. Attorney
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
